DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.

	
	
The response filed on 1/26/2021 has been entered in full.
The amendments overcome the 112(a) rejection in the prior office action.
Claims 1-21 and 23-24 are allowed

Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 3/12/2021 by attorney representative Ray Salenieks after a discussion of the amendments in a telephone interview. Please refer to the attached interview summary.

The application has been further amended as follows:
Amendments to claims: 
1.  	(Currently amended) A method comprising the steps of:
displaying on a touch-screen of a vehicle a graphical user interface (GUI), the GUI including: 
a taskbar region including a fixed plurality of icons in a fixed order independent of user input that provide shortcut access to a plurality of applications; 
a first portion divided into a plurality of application windows;
a second portion displaying a set of controls related to the vehicle as a static display, wherein the displayed set of controls of the static display is displayed independent of selected and displayed applications, and wherein the displayed set of controls of the static display is related to at least one control associated with the operation of the vehicle and is displayed in an order independent of user input; 
at least one resize button, wherein each application window includes a single resize button displayed within the application window at a same location within each application window, wherein the resize button is used to toggle between a first display mode and a second display mode that resize the application window; and 
a swap button displayed at a location either between a first application window and a second application window, or adjacent to an intersection of the first application window and the second application window, wherein the swap button provides a visual indication linking the first application window and the second application window, the visual indication having a location associated with at least one of the first application window or the second application window;
launching and displaying a first software application in the first application window of the plurality of application windows in response to a first user selection of a first icon of the plurality of icons, the first icon corresponding to the first software application and the first application window having a first size; 
launching and displaying a second software application in the second application window of the plurality of application windows in response to a second user selection of a second icon of the plurality of icons, the second icon corresponding to the second software application and the second application window having a second size; 

after launching and displaying the first software application and second software application and in response to a third user selection of the swap button: 
displaying the second software application in the first application window
displaying the first software application in the second application window 

9.	(Currently amended) An apparatus for use in a vehicle comprising:
a touch-screen;
a graphical processing unit (GPU);
a central processing unit (CPU);
memory;
wherein the memory includes instructions for causing the GPU and CPU to:
display on the touch-screen of the vehicle a graphical user interface (GUI), the GUI including:
a taskbar region including a fixed plurality of icons in a fixed order independent of user input that provide shortcut access to a plurality of applications;
a first portion divided into a plurality of application windows;
a second portion displaying a set of controls related to the vehicle as a static display, the displayed set of controls of the static display being displayed independent of selected and displayed applications, wherein the displayed set of controls of the static display is related to the vehicle and is displayed in an order independent of user input;
at least one resize button, wherein each application window includes a resize button displayed within the application window at a same location within each application window, wherein the resize button is used to toggle between a first display mode and a second display mode that resize the application window; and
a swap button displayed at a location either between a first application window and a second application window, or adjacent to an intersection of the first application window and the second application window, wherein the swap button provides a visual indication linking the first application window and the second application window, the visual indication having a location associated with at least one of the first application window or the second application window;
launch and display a first software application in the first application window of the plurality of application windows in response to a first user selection of a first icon of the plurality of icons, the first icon corresponding to the first software application;
launch and display a second software application in the second application window of the plurality of application windows in response to a second user selection of a second icon of the plurality of icons, the second icon corresponding to the second software application;    

subsequent to the launch and display of the first software application and second software application, receive a third user selection of the swap button:
display the second software application in the first application window 
display the first software application in the second application window 

17.	(Currently amended) A vehicle comprising:
a touch-screen;
a graphical processing unit (GPU);
a central processing unit (CPU);
memory;
wherein the memory includes instructions for causing the GPU and CPU to:
display on the touch-screen of the vehicle a graphical user interface (GUI), the GUI including:
a taskbar region including a fixed plurality of icons in a fixed order independent of user input that provide shortcut access to a plurality of applications;
a first portion divided into a plurality of application windows;
a second portion displaying a set of controls related to the vehicle as a static display of icons, the displayed set of controls of the static display being displayed independent of selected and displayed applications, wherein the displayed set of controls of the static display is related to the vehicle and is displayed in an order independent of user input;
at least one resize button, wherein each application window includes a resize button displayed within the application window at a same location within each application window, wherein the resize button is used to toggle between a first display mode and a second display mode that resize the application window; and
a swap button displayed at a location either between a first application window and a second application window, or adjacent to an intersection of the first application window and the second application window, wherein the swap button provides a visual indication linking the first application window and the second application window, the visual indication having a location associated with at least one of the first application window or the second application window;
launch and display a first software application in the first application window of the plurality of application windows in response to a first user selection of a first icon of the plurality of icons, the first icon corresponding to the first software application;
launch and display a second software application in the second application window of the plurality of application windows in response to a second user selection of a second icon of the plurality of icons, the second icon corresponding to the second software application;

subsequent to the launch and display of the first software application and second software application, receive
display the second software application in the first application window 
display the first software application in the second application window 

22.	(Canceled).

23.	(Currently amended) The method of Claim 1, wherein the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176